PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Steinhardt, Nico
Application No. 15/374,451
Filed: December 09, 2016
For: METHOD AND SYSTEM FOR PROVIDING DYNAMIC ERROR VALUES OF DYNAMIC MEASURED VALUES IN REAL TIME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 07, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of May 20, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed. Accordingly, the above application became abandoned on August 21, 2020.  A Notice of Abandonment was mailed February 24, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. 


This application is being referred to Technology Center Art Unit 2865 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions